Case 2:18-cv-00320-JES-NPM Document 41 Filed 08/04/21 Page 1 of 4 PageID 3427



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION


KENNETH BALDWIN,

       Petitioner,

v.                                                     Case No. 2:18-cv-320-JES-NPM

SECRETARY, DOC,

         Respondent.


                                        ORDER

      Petitioner’s     “Motion       for     Reconsideration”       is   before    the

Court.      (Doc.    40,   filed      June       30,    2021).    Petitioner   seeks

reconsideration of this Court’s June 7, 2021 order dismissing

Petitioner’s    28    U.S.C.     §    2254       petition    without   prejudice    as

successive.     (Doc. 38).           For the reasons given in this Order,

Petitioner’s motion is denied.

                            I.       Legal Standards

      A habeas petitioner may file a motion to alter or amend a

judgment within 28 days after the entry of judgment.                     Fed. R. Civ.

P. 59(e).     Rule 59(e) gives a district court the chance “ ‘to

rectify its own mistakes in the period immediately following’ its

decision.”      Banister v. Davis, 140 S. Ct. 1698, 1703 (2020)

(quoting White v. New Hampshire Dep’t of Employment Security, 455

U.S. 445, 450 (1982)).           However, “courts will not address new

arguments or evidence that the moving party could have raised

                                             1
Case 2:18-cv-00320-JES-NPM Document 41 Filed 08/04/21 Page 2 of 4 PageID 3428



before the decision issued.”        Banister, 140 S. Ct. at 1703.            The

decision   to   reconsider   a   judgment     is    committed   to    the   sound

discretion of the district court.          Drago v. Jenne, 453 F.3d 1301,

1305 (11th Cir. 2006); Lockard v. Equifax, Inc., 163 F.3d 1259,

1267 (11th Cir. 1998).

      Notably, a Rule 59(e) motion should not be used to “relitigate

old matters, raise argument or present evidence that could have

been raised prior to the entry of judgment.”            Michael Linet, Inc.

v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005).

                             II.   Discussion

      Petitioner first argues that the undersigned should not have

considered his habeas petition due to a conflict of interest. (Doc.

40 at 1–2).     Specifically, he argues that because United States

District Judge Sheri Polster Chappell was the assistant state

attorney at his November 16, 1998 trial, the undersigned could not

“faithfully and impartially discharge and perform in accordance

with the procedure demanded by the constitution.”                    (Id. at 2)

(citing Chessman v. Teets, 354 U.S. 156, 157 (1957)).

      A district judge should recuse himself if his impartiality

might reasonably be questioned.           Parker v. Connors Steel Co., 855

F.2d 1510, 1523 (11th Cir. 1988).                  “The test is whether an

objective, disinterested, lay observer fully informed of the facts

underlying the grounds on which recusal was sought would entertain

a significant doubt about the judge's impartiality.”             Id. at 1524.

                                      2
Case 2:18-cv-00320-JES-NPM Document 41 Filed 08/04/21 Page 3 of 4 PageID 3429



Petitioner’s argument that this Court could not be impartial

because a different federal judge worked on his underlying state

case more than twenty years ago makes no sense.                Under Petitioner’s

reasoning, no district judge in the Middle District of Florida

could consider his petition or the habeas petition of any person

whose state prosecutor is now a district judge.                        No objective,

disinterested lay observer, fully informed of the reason for

Petitioner’s request for recusal, would doubt the undersigned’s

impartiality.

       Petitioner next strenuously rehashes the arguments originally

made in his habeas petition.             While a Court can consider the need

to correct clear error, the movant must do more than simply restate

previous arguments, which is what Petitioner does here.                        Bautista

v. Cruise Ships Catering & Service Int'l, N.V., 350 F. Supp. 2d

987,   992     (S.D.    Fla.    2003).     If   Petitioner         thinks   the   legal

reasoning underlying the Court’s decision is wrong, he should

appeal the ruling, not seek reconsideration.                       Jacobs v. Tempur-

Pedic Int’l, Inc., 626 F.3d 1327, 1344 (11th Cir. 2010).

       Finally,     Petitioner       appears     to    seek    a     certificate      of

appealability on the Court’s order of dismissal.                     (Doc. 40 at 5).

The    Court    explained       to   Petitioner       that    no     certificate     of

appealability is required to appeal a district court’s order

dismissing      a      habeas   petition       for    lack    of     subject      matter

jurisdiction, as the June 7, 2021 order did.                  (Doc. 38 at 13).

                                           3
Case 2:18-cv-00320-JES-NPM Document 41 Filed 08/04/21 Page 4 of 4 PageID 3430



                             II.   Conclusion

      Petitioner has not demonstrated the existence of any ground

for this Court to reconsider its dismissal of his 28 U.S.C. § 2254

petition for lack of subject matter jurisdiction.             Petitioner’s

Motion for Reconsideration (Doc. 40) is DENIED. 1

      DONE AND ORDERED in Fort Myers, Florida on this            4th    day

of August 2021.




SA:   FTMP-2

Copies furnished to:
Counsel of Record
Unrepresented Parties




      1 Because  the   denial   of  a   Rule   59(e)  motion   for
reconsideration constitutes a final order in a habeas proceeding,
a certificate of appealability is required before Petitioner will
be allowed to appeal this Order. Perez v. Sec’y, Dep’t of Corr.,
711 F.3d 1263, 64 (11th Cir. 2013).     Petitioner has not made a
substantial showing of the denial of a constitutional right. Slack
v. McDaniel, 529 U.S. 473, 483 (2000) (“To obtain a COA under §
2253(c), a habeas prisoner must make a substantial showing of the
denial of a constitutional right[.]”)    Therefore, Petitioner is
denied a certificate of appealability on this Order.

                                      4
